Title: Bela Fosgate to Thomas Jefferson, 13 December 1813, with Note from David Holt to Thomas Jefferson, [ca. 13 December 1813]
From: Fosgate, Bela,Holt, David
To: Jefferson, Thomas


          
            Respected Sir Herkimer 13th 12 mo 1813—
            Altho I am an enemy to those wars which destroy the human race and desolate the earth yet I am friendly to the principle implanted with in us of self-preservation from which arises that of self defence. I am a friend to Civil liberty and have long been pained in witnessing the violations of the rights and liberties of my fellow citizens. The estimation in which I hold thy charactir yeields an asurence that I may address thee in thy retirement with out being deemed an intruder. I have been grieved to find that the hostile spips ships of England those ingines of tyranny have been enabled to hover upon our Coast and remain in our water’s unmolested and that the means hitherto used for their expulsion or destruction have proved
			 abortive.—
            My reflections upon the failure of subt sub-marine experiments have led me to imagine that the difficulty hitherto experienced in affixing torpedoes to the objects intended may be removed. I have supposed that the bodies to be operated upon posess with in themselves the power of attraction to such a degree that a loadstone may be connected with a torpedo. and answer the effect intended by being drawn (independent of or aside from the current) into contact with a ship of war that necssarily from the nature of her armamint caries with her the attractive power.—I am not suffiently versed in either philosophy or Chemistry to satisfy my own mind upon this subject and my situation in Society forbids my taking any active part in the struggles between nations altho I trust I Shall ever be found a true friend to my native and beloved Country.
            If the ideas I have intertained respecting an improvment upon torpedoes be by thee considered visionary still my motives in making them known to thee are pure—I hope thou wilt so far indulge me as to inform me whether thou thinkest that the appendage I have suggested can be applied with a prospect of sucess—Should my notions be chemerical I do not wish to expose myself to the sneers of little minds and I have therefore ventured to address thee asured that with thee my motives will be duly appreciated—
            with much esteem I am thy friendBela Fosgate
          
          
            Sir, 
           Permit me to inform you, that the writer of the foregoing letter is a very respectable member of the society of Friends,—a druggist, in this place, a warm friend to the republican administrations, and incapable of harboring a wish to trifle with you. Knowing your liability to be imposed upon by unknown enemies, I have deemed it incumbent on me to make this addition, for a part of which I have the permission of Mr. Fosgate. The knowledge of his having written at all is confined, I believe to himself and,
            Your obedient servant,David Holt, P. Master
          
        